Citation Nr: 1741618	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-31 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.  

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for Parkinson's disease.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for facial pain.

6.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral leg condition.

7.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for defective visual acuity.

8.  Whether the severance of service connection for a lumbosacral strain was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1975.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

All issues aside from the claim of entitlement to service connection for a psychiatric disorder are in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

With resolution of doubt in the Veteran's favor, diagnosed schizophrenia is etiologically related to his military service.  




CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Service Conection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) 6the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran claims that he has an acquired psychiatric disorder as a result of his military service.  The Veteran's claim has been adjudicated as a claim of entitlement to service connection for depression.  However, in a September 2016 correspondence, his representative submitted a series of buddy statements, a brief, and an opinion from Dr. HH, a psychologist, in support of the contention that the Veteran has schizophrenia as a result of his military service.  The opinion was accompanied by a series of medical journal articles.  

Initially, the Board notes that the Veteran has diagnosed schizophrenia.  VA treatment records document recurring treatment for schizophrenia.  Thus, the present disability element of service connection is met.  

A June 2016 buddy statement from the Veteran's younger brother describes how the Veteran got along with everyone when growing up.  After returning from the service, his behavior was different, described as "skittish and not outgoing like he had been before service."  The Veteran was much more reserved and would completely withdraw from people around him.  Other aspects of his life had changed, such as his cessation of attendance at church, the starting of drinking and smoking, and eventual drug abuse.  The Veteran's younger sister also wrote a statement in July 2016, describing how the Veteran was normal prior to service but withdrawn and easily agitated after service.  He also seemed sad post-service.  In yet another statement from another sister, dated in June 2016, essentially the same history is described.  

The psychological assessment was conducted in August 2016 by Dr. HH.  After reviewing the Veteran's medical records and the statements created in June and July 2016 by the Veteran's family members, Dr. HH opined that it was more likely than not that the Veteran had schizophrenia that began in military service.  Dr. HH placed particular emphasis on the credible statements from the Veteran's family members that recalled observable normal smptoms prior to military service and troubled behavior after his military service.  

The Board notes that the Veteran and his siblings are competent to report on observable symptomatology prior to and after his military service.  The Board finds the buddy statements received to be credible.  The Board further finds that the August 2016 opinion by Dr. HH is probative, as it is premised on a review of the Veteran's medical records, a clinical interview with the Veteran, and supported by adequate rationale.  Therefore, the evidence is at least in equipoise as to whether the Veteran's schizophrenia was incurred in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder, schizophrenia, is warranted. 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for schizophrenia is granted.  


REMAND


While delay is regrettable, the Board finds that additional development is needed for the Veteran's remaining appeals.

A June 2010 VA treatment note shows that the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits.  The record does not show that an inquiry has been made regarding these benefits.  To the extent they exist, they are presumed to be pertinent to the issues on appeal.  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As the SSA records are potentially relevant to the Veteran's claims, they must be obtained on remand.

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A (c) (West 20142); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics. 

All attempts to obtain these records should be documented in the file. Any negative replies must be in writing, and associated with the file. 

2.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits.

All attempts to obtain these records should be documented in the file. Any negative replies must be in writing, and associated with the file.

3.  After the development requested is completed, readjudicate the claims for service connection and SMC.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


